Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  May 02, 2016

The Court of Appeals hereby passes the following order:

A16A1517. STEVEN GRADY v. BRITTNEY BENNETT.

      Steven Grady filed this direct appeal from the superior court’s order dismissing
his petition to legitimate a minor child. However, appeals in domestic relations cases
must comply with the discretionary appeal procedure, and a legitimation action is a
domestic relations case. See OCGA § 5-6-35 (a) (2); Brown v. Williams, 174 Ga.
App. 604 (332 SE2d 48) (1985). Accordingly, Grady was required to file an
application for discretionary appeal to obtain review of this order. Because he failed
to comply with the discretionary appeal procedures, this appeal is DISMISSED for
lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                                                            05/02/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.